Citation Nr: 1531402	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis.

3. Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

4. Entitlement to service connection for hepatitis.

5. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to an acquired psychiatric disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1974 to June 1977.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

As the record reflects several diagnosed psychiatric disorders, in various guises, this claim has been expanded. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, entitlement to service connection for hepatitis, and entitlement to service connection for diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was informed of a December 1981 denial of claims of service connection for hepatitis and acute psychosis but did not appeal. 

2. Newly submitted evidence raises a reasonable possibility of substantiating the claims of service connection for an acquired psychiatric disorder and hepatitis.


CONCLUSIONS OF LAW

1. The December 1981 rating decision denying the claims for service connection for hepatitis and acute psychosis is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

2. New and material evidence since the December 1981 rating decision has been submitted to allow the reopening of these claims. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim and (2) establish entitlement to the underlying claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Kent v. Nicholson, 20 Vet. App. 1 (2006). Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. 

The Veteran was provided all required notice in July 2011 and May 2013 letters. The duty to notify has been satisfied.

VA also has a duty to assist a Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains relevant service treatment and personnel records, private medical treatment records, and VA examination reports. 

All reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

New and Material Evidence -

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

Merits of the Applications

The RO previously denied service connection for acute psychosis and hepatitis in December 1981, finding that the Veteran did not have any disabilities of sufficient severity to prevent his return to gainful employment. The Veteran did not appeal this rating decision, and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New evidence received subsequent to the December 1981 rating decision includes Social Security Administration (SSA) records and VA treatment records. These treatment records show that the Veteran has ongoing treatment for psychiatric disorders and hepatitis. The Board finds that the new evidence received since the December 1981 rating decision is material and requires reopening the claims of service connection for an acquired psychiatric disorder and hepatitis. 

The Veteran's treatment records show ongoing treatment for hepatitis and additional psychiatric disorders that were not previously shown in the record at the time of the December 1981 rating decision. This evidence is presumed to be credible for the purpose of determining whether the case should be reopened. See Justus, supra. The new evidence relates to the unestablished fact of current acquired psychiatric disorders and ongoing treatment for hepatitis that the Veteran alleges are connected to his military service, necessary to substantiate the claim of service connection. See Shade, 24 Vet. App. at 117. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claims of service connection for acquired psychiatric disorders and hepatitis has been received, and the claims are reopened. See 38 C.F.R. § 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the Veteran's claim of entitlement to VA benefits. This claim requires further development and will be remanded to the AOJ.


ORDER

The application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is granted.

The application to reopen the claim of entitlement to service connection for hepatitis is granted.


REMAND

Unfortunately, a remand is required for the Veteran's claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

For the Veteran's acquired psychiatric disorder claim, the Veteran was hospitalized for an acute psychosis at least as early as July 1981, four years following military service. The Veteran's medical treatment records show diagnoses for a variety of psychiatric conditions, including drug-induced psychosis, schizophrenia, psychosis of unknown etiology, atypical psychosis, paranoid schizophrenia, affective disorder, bipolar disorder, and alcohol abuse. Remand is necessary to determine if any of the Veteran's currently diagnosed acquired psychiatric disorder(s) is related to his active military service.

For the Veteran's hepatitis claim, the Veteran has indicated through his June 1978 Report of Medical History that he had an occurrence of hepatitis within one year following discharge from active service. His VA treatment records show a current diagnosis of hepatitis. A remand is necessary to determine if there is a nexus between the two.

For the Veteran's diabetes mellitus, type II, he alleges that he was exposed to Agent Orange.  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). The Veteran served during the Vietnam era, and diabetes mellitus is one of the diseases associated with exposure to certain herbicide agents. It is necessary to determine whether the Veteran served in the Republic of Vietnam and thus, would have been presumed to be exposed to herbicides. Also, the Veteran has alleged that his diabetes mellitus, type II, is secondary to medications that he takes for his acquired psychiatric disorder. A medical opinion will inform a decision on whether or not that is possible.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel records and associate them with the Veteran's claims file to aid in determining whether the Veteran had active military service in any area where Agent Orange was present or was presumed to be present.

2. Request information from the Veteran about any overseas service, including in the Republic of Vietnam, Thailand, or in the Korean Demilitarized Zone (DMZ). Also request that the Veteran provide details regarding any contentions that he was directly exposed to Agent Orange. 

3. Schedule the Veteran for a VA psychiatric examination to evaluate any acquired psychiatric disorder(s). 

The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.

All necessary tests should be performed and clinical manifestations should be reported in details.

The examiner should identify any currently acquired psychiatric disorder(s). 

The examiner should provide an opinion as to whether any currently diagnosed acquired psychiatric disorder(s) had their onset during active military service or are otherwise related to the Veteran's active military service.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. Schedule the Veteran for a VA medical examination to evaluate his hepatitis. 

The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.

All necessary tests should be performed and clinical manifestations should be reported in details.

The examiner should identify any current hepatitis disorders and any residuals thereof. 

The examiner is specifically directed to the Veteran's June 1978 US Army Reserves Report of Medical History noting that he had a history of hepatitis.

The examiner should provide an opinion as to whether the Veteran's history of hepatitis noted in June 1978 is at least as likely as not related to any current hepatitis diagnosis or hepatitis residuals.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. Schedule the Veteran for a VA medical examination to evaluate his diabetes mellitus, type II.

The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.

All necessary tests should be performed and clinical manifestations should be reported in details.

The examiner should provide an opinion as to whether the Veteran's diabetes mellitus, type II, is at least as likely as not related to any currently diagnosed psychiatric condition, to include whether his diabetes mellitus, type II, is at least as likely as not related to or aggravated by any medication he is taking for any acquired psychiatric disorder. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6. Ensure all requested development has been completed and any deficiency found must be corrected before readjudicating the claims.

7. Finally, readjudicate the claims on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given the opportunity to respond. Thereafter, the case must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


